Case 1:20-cv-02483-JMS-TAB Document 40 Filed 07/27/21 Page 1 of 2 PageID #: 223




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 ELMER MCDONALD,                                    )
                                                    )
                              Plaintiff,            )
                                                    )
                         v.                         )       No. 1:20-cv-02483-JMS-TAB
                                                    )
 KEVIN E. ROLLINS and                               )
 DART TRANSIT COMPANY,                              )
                                                    )
                              Defendants.           )

                   FINAL JUDGMENT PURSUANT TO FED. R. CIV. P. 58

        Pursuant to the parties' stipulation, [Filing No. 39], the Court DISMISSES with

 prejudice all claims against Defendant Dart Transit Company. In addition, pursuant to the

 Court's July 21, 2021 Order, [Filing No. 38], and having entered default judgment against

 Defendant Kevin E. Rollins and in favor of Plaintiff Elmer McDonald pursuant to Federal Rule

 of Civil Procedure 55(b), the Court now enters FINAL JUDGMENT pursuant to Federal Rule

 of Civil Procedure 58 in favor of Plaintiff and against Defendant Kevin E. Rollins in the amount

 of $350,000.00.




            Date: 7/27/2021




                                                    1
Case 1:20-cv-02483-JMS-TAB Document 40 Filed 07/27/21 Page 2 of 2 PageID #: 224




 Distribution via ECF only to all counsel of record

 Distribution via U.S. Mail to:

 Kevin E. Rollins
 c/o Jasper County Jail
 2171 N. McKinley Avenue
 Rensselaer, IN 47978




                                                  2
